DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 12/8/2021.  Claims 11, 15, 19, 23, and 27-38 remain pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 15, 19, 23, and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (U.S. Patent Application Publication No. 2015/0079899 A1) (hereinafter Hakola) in view of Johnsson et al. (U.S. Patent Application Publication No. 2020/0280835 A1) (hereinafter Johnsson) and further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0382142 A1) (hereinafter Kim).

Regarding claim 11, Hakola discloses a User Equipment (UE) (Figures 1 and 2 and paragraphs 0043-0045 disclose a system that supports communications between a plurality of stations 10 and one or more access points 12, each access point may communicate with one or more stations.  The stations may be embodied by mobile terminals or user equipment(s) (UE).  The station 10 may be embodied as or otherwise include an apparatus 20 that is specifically configured to perform the functions of the respective device) comprising:
transmitting and receiving circuitry (Figure 2 and paragraph 0047 discloses the processing circuitry 22 may include a processor 24 and memory 26 that may be in communication with or otherwise control a communication interface 28) configured for:
transmitting a request message including an application identity to a core network (Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10 .  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network), and
receiving, from the core network, a response message responding to the request message (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server or an indication of the entry index corresponding to the Application level ID.  Paragraph 0053 discloses an index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}),
a range class corresponding to the application identity (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery range class such that all UEs in the list belong/use the same discovery range class.  Paragraph 0122 discloses a discovery signal from a given UE (S-TMSI/ProSe ID) may contain the indices for one or more application level ID combination {App ID; ProSe_App_User_ID}.  A discovery signal may include the indices which are determined by some active applications requesting the same range class “R”), and
the range class is usable for a detection that another UE is in proximity of the UE (Figure 4A and paragraph 0066 disclose a process for discovery.  The first level is related to radio (3GPP) discovery of ProSe devices (UEs).  A device may discover other ProSe devices in proximity based on ProSe-provided information .  Paragraphs 0118 and 0119 disclose accommodation of Discovery Range Class.  An application may request to use a range class for discovery (subject to operator authorization)).
Although Hakola discloses transmitting a request message including an application identity and receiving, from the core network, a response message responding to the request message, Hakola does not explicitly disclose the request message being a registration request message.
In analogous art, Johnsson discloses transmitting a registration request message including an application identity to a core network (Figure 4 and paragraph 0027 discloses at 402, the UE may send a P2P application registration request to the D2D server.  The P2P application registration request may include, for example, a P2P application ID), and
receiving, from the core network, a response message responding to the registration request message (Figure 4 and paragraph 0028 discloses at 404, the D2D server may provide a P2P application registration response.  For example, the D2D server may indicate whether the P2P application registration was successful).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE sending a registration request to a server, the registration request including an application ID, and the UE receiving a response to the registration request, as described in Johnsson, with a UE sending a request to a server, the request including an application ID, and the UE receiving a response from the server, as described in Hakola, because doing so is simple substitution of one known element (the type of message in which the application ID is sent) for another to obtain predictable results.  Combining a UE sending a registration request to a server, the registration request including an application ID, and the UE receiving a response to the registration request of Johnsson with a UE sending a request to a server, the request including an application ID, and the UE receiving a response from the server of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Johnsson.
Hakola, as modified by Johnsson, does not explicitly disclose wherein the response message includes a range class.
In analogous art, Kim discloses wherein the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving a range class in response to a request, as described in Kim, with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery, as described in Hakola, as modified by Johnsson, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE receiving a range class in response to a request of Kim with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery of Hakola, as modified by Johnsson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola, Johnsson, and Kim to obtain the invention as specified in claim 11.

Regarding claim 15, Hakola discloses a core network device (Paragraph 0053 discloses a ProSe server) comprising:
a storage configured for managing information on an application (Paragraph 0053 discloses a ProSe server can store, for one or more associated UEs, various information including: the UE identifier of said UE; and/or the list of application level ID combinations {App ID; ProSe_App_User_ID} of the UE, possibly with a different index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}.  Since Hakola discloses that the ProSe server can store information, the ProSe server inherently includes a storage); and
transmitting and receiving circuitry (Figure 6A and paragraphs 0080 and 0081 disclose providing the request from the application to the ProSe server and receiving an acknowledgment from the ProSe server.  Since Hakola’s ProSe server may receive and provide information, Hakola’s ProSe server inherently includes transmitting and receiving circuitry) configured for:
receiving a request message including an application identity from a User Equipment (UE) (Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10.  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network); and
transmitting a response message responding to the request message (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server or an indication of the entry index corresponding to the Application level ID.  Paragraph 0053 discloses an index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}),
a range class corresponding to the application identity (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery range class such that all UEs in the list belong/use the same discovery range class.  Paragraph 0122 discloses a discovery signal from a given UE (S-TMSI/ProSe ID) may contain the indices for one or more application level ID combination {App ID; ProSe_App_User_ID}.  A discovery signal may include the indices which are determined by some active applications requesting the same range class “R”), and
the range class is usable for detecting that another UE is in proximity of the UE (Figure 4A and Paragraph 0066 disclose a process for discovery.  The first level is related to radio (3GPP) discovery of ProSe devices (UEs).  A device may discover other ProSe devices in proximity based on ProSe-provided information .  Paragraphs 0118 and 0119 disclose accommodation of Discovery Range Class.  An application may request to use a range class for discovery (subject to operator authorization)).
Although Hakola discloses receiving a request message including an application identity from a User Equipment (UE) and transmitting a response message responding to the request message, Hakola does not explicitly disclose the request message being a registration request message.
In analogous art, Johnsson discloses receiving a registration request message including an application identity from a UE (Figure 4 and paragraph 0027 discloses at 402, the UE may send a P2P application registration request to the D2D server.  The P2P application registration request may include, for example, a P2P application ID), and
transmitting a response message responding to the registration request message (Figure 4 and paragraph 0028 discloses at 404, the D2D server may provide a P2P application registration response.  For example, the D2D server may indicate whether the P2P application registration was successful).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE sending a registration request to a server, the registration request including an application ID, and the UE receiving a response to the registration request, as described in Johnsson, with a UE sending a request to a server, the request including an application ID, and the UE receiving a response from the server, as described in Hakola, because doing so is simple substitution of one known element (the type of message in which the application ID is sent) for another to obtain predictable results.  Combining a UE sending a registration request to a server, the registration request including an application ID, and the UE receiving a response to the registration request of Johnsson with a UE sending a request to a server, the request including an application ID, and the UE receiving a response from the server of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Johnsson.
Hakola, as modified by Johnsson, does not explicitly disclose wherein the response message includes a range class.
In analogous art, Kim discloses wherein the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving a range class in response to a request, as described in Kim, with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery, as described in Hakola, as modified by Johnsson, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE receiving a range class in response to a request of Kim with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery of Hakola, as modified by Johnsson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola, Johnsson, and Kim to obtain the invention as specified in claim 15.

Regarding claim 19, Hakola discloses a communication method performed by a User Equipment (UE) (Figures 1 and 2 and paragraphs 0043-0045 disclose a system that supports communications between a plurality of stations 10 and one or more access points 12, each access point may communicate with one or more stations.  The stations may be embodied by mobile terminals or user equipment(s) (UE).  The station 10 may be embodied as or otherwise include an apparatus 20 that is specifically configured to perform the functions of the respective device.  Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10 .  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network), the communication method comprising:
transmitting a request message including an application identity to a core network (Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10 .  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network); and
receiving, from the core network, a response message responding to the request message (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server or an indication of the entry index corresponding to the Application level ID.  Paragraph 0053 discloses an index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}),
a range class corresponding to the application identity (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery range class such that all UEs in the list belong/use the same discovery range class.  Paragraph 0122 discloses a discovery signal from a given UE (S-TMSI/ProSe ID) may contain the indices for one or more application level ID combination {App ID; ProSe_App_User_ID}.  A discovery signal may include the indices which are determined by some active applications requesting the same range class “R”), and
the range class is usable for a detection that another UE is in proximity of the UE (Figure 4A and Paragraph 0066 disclose a process for discovery.  The first level is related to radio (3GPP) discovery of ProSe devices (UEs).  A device may discover other ProSe devices in proximity based on ProSe-provided information .  Paragraphs 0118 and 0119 disclose accommodation of Discovery Range Class.  An application may request to use a range class for discovery (subject to operator authorization)).
Although Hakola discloses transmitting a request message including an application identity and receiving, from the core network, a response message responding to the request message, Hakola does not explicitly disclose the request message being a registration request message.
In analogous art, Johnsson discloses transmitting a registration request message including an application identity to a core network (Figure 4 and paragraph 0027 discloses at 402, the UE may send a P2P application registration request to the D2D server.  The P2P application registration request may include, for example, a P2P application ID), and
receiving, from the core network, a response message responding to the registration request message (Figure 4 and paragraph 0028 discloses at 404, the D2D server may provide a P2P application registration response.  For example, the D2D server may indicate whether the P2P application registration was successful).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE sending a registration request to a server, the registration request including an application ID, and the UE receiving a response to the registration request, as described in Johnsson, with a UE sending a request to a server, the request including an application ID, and the UE receiving a response from the server, as described in Hakola, because doing so is simple substitution of one known element (the type of message in which the application ID is sent) for another to obtain predictable results.  Combining a UE sending a registration request to a server, the registration request including an application ID, and the UE receiving a response to the registration request of Johnsson with a UE sending a request to a server, the request including an application ID, and the UE receiving a response from the server of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Johnsson.
Hakola, as modified by Johnsson, does not explicitly disclose wherein the response message includes a range class.
In analogous art, Kim discloses wherein the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving a range class in response to a request, as described in Kim, with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery, as described in Hakola, as modified by Johnsson, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE receiving a range class in response to a request of Kim with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery of Hakola, as modified by Johnsson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola, Johnsson, and Kim to obtain the invention as specified in claim 19.

Regarding claim 23, Hakola discloses a communication method performed by a core network (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server), the communication method comprising:
receiving a request message including an application identity from a User Equipment (UE) (Figure 6 and paragraphs 0075 and 0080 discloses operations performed by an apparatus 20, such as illustrated in FIG. 2, embodied by a computing device 10.  Providing the request from the application to the ProSe server, including an App ID.  Paragraph 0053 discloses the ProSe server may be a part of the network); and
transmitting a response message responding to the request message (Paragraph 0081 discloses receiving an acknowledgment from the ProSe server or an indication of the entry index corresponding to the Application level ID.  Paragraph 0053 discloses an index assigned to each of the application level ID combinations {App ID; ProSe_App_User_ID}),
a range class corresponding to the application identity (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery range class such that all UEs in the list belong/use the same discovery range class.  Paragraph 0122 discloses a discovery signal from a given UE (S-TMSI/ProSe ID) may contain the indices for one or more application level ID combination {App ID; ProSe_App_User_ID}.  A discovery signal may include the indices which are determined by some active applications requesting the same range class “R”), and
the range class is usable for detecting that another UE is in proximity of the UE (Figure 4A and Paragraph 0066 disclose a process for discovery.  The first level is related to radio (3GPP) discovery of ProSe devices (UEs).  A device may discover other ProSe devices in proximity based on ProSe-provided information .  Paragraphs 0118 and 0119 disclose accommodation of Discovery Range Class.  An application may request to use a range class for discovery (subject to operator authorization)).
Although Hakola discloses receiving a request message including an application identity from a User Equipment (UE) and transmitting a response message responding to the request message, Hakola does not explicitly disclose the request message being a registration request message.
In analogous art, Johnsson discloses receiving a registration request message including an application identity from a UE (Figure 4 and paragraph 0027 discloses at 402, the UE may send a P2P application registration request to the D2D server.  The P2P application registration request may include, for example, a P2P application ID), and
transmitting a response message responding to the registration request message (Figure 4 and paragraph 0028 discloses at 404, the D2D server may provide a P2P application registration response.  For example, the D2D server may indicate whether the P2P application registration was successful).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE sending a registration request to a server, the registration request including an application ID, and the UE receiving a response to the registration request, as described in Johnsson, with a UE sending a request to a server, the request including an application ID, and the UE receiving a response from the server, as described in Hakola, because doing so is simple substitution of one known element (the type of message in which the application ID is sent) for another to obtain predictable results.  Combining a UE sending a registration request to a server, the registration request including an application ID, and the UE receiving a response to the registration request of Johnsson with a UE sending a request to a server, the request including an application ID, and the UE receiving a response from the server of Hakola was within the ordinary ability of one of ordinary skill in the art based on the teachings of Johnsson.
Hakola, as modified by Johnsson, does not explicitly disclose wherein the response message includes a range class.
In analogous art, Kim discloses wherein the response message includes a range class (Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving a range class in response to a request, as described in Kim, with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery, as described in Hakola, as modified by Johnsson, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE receiving a range class in response to a request of Kim with an apparatus receiving a response from a server related to discovery of other devices and using a range class for the discovery of Hakola, as modified by Johnsson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola, Johnsson, and Kim to obtain the invention as specified in claim 23.

Regarding claims 27, 30, 33, and 36, as applied to claims 11, 15, 19, and 23 above, Hakola, as modified by Johnsson, discloses the claimed invention except explicitly disclosing wherein the range class is distance information.
Kim further discloses wherein the range class is distance information (Paragraph 0113 discloses Range Class: Rough indication of distance for use in ProSe discovery).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a range class indicating a distance for discovery, as described in Kim, with a discovery range class, as described in Hakola, as modified by Johnsson, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a range class indicating a distance for discovery of Kim with a discovery range class of Hakola, as modified by Johnsson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola, Johnsson, and Kim to obtain the invention as specified in claims 27, 30, 33, and 36.

Regarding claims 28, 31, 34, and 37, as applied to claims 11, 15, 19, and 23 above, Hakola, as modified by Johnsson, discloses a discovery range class (Paragraph 0053 discloses a list of indices of one or more application level ID combinations {App ID; ProSe_App_User_ID} for each associated UE where the list could be defined per a discovery range class such that all UEs in the list belong/use the same discovery range class).
Hakola, as modified by Johnsson, does not explicitly disclose wherein the detection is performed based on the range class included in the response message.
Kim further discloses wherein the detection is performed based on the range class included in the response message (Paragraph 0113 discloses Range Class: Rough indication of distance for use in ProSe discovery.  Figure 11 illustrates a UE sending a range class info request and receiving, in response, range class info).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using a range class for discovery, as described in Kim, with a discovery range class, as described in Hakola, as modified by Johnsson, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using a range class for discovery of Kim with a discovery range class of Hakola, as modified by Johnsson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola, Johnsson, and Kim to obtain the invention as specified in claims 28, 31, 34, and 37.

Regarding claims 29, 32, 35, and 38, as applied to claims 28, 31, 34, and 37 above, Hakola, as modified by Johnsson, discloses the claimed invention except explicitly disclosing wherein the range class is distance information.
Kim further discloses wherein the range class is distance information (Paragraph 0113 discloses Range Class: Rough indication of distance for use in ProSe discovery).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a range class indicating a distance for discovery, as described in Kim, with a discovery range class, as described in Hakola, as modified by Johnsson, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a range class indicating a distance for discovery of Kim with a discovery range class of Hakola, as modified by Johnsson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hakola, Johnsson, and Kim to obtain the invention as specified in claims 29, 32, 35, and 38.
Response to Arguments
Applicant’s arguments with respect to claims 11, 15, 19, 23, and 27-38 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642